 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
     CITY OF ISSAQUAH,
 9
                                                        Case No.: C18-910 RSM
                            Plaintiff,
10              v.
                                                        STIPULATED MOTION AND ORDER
11   ORA TALUS 90, LLC, et al.                          TO EXTEND CERTAIN DEADLINES

12                          Defendants.

13   ORA TALUS 90, LLC, et al.
14                   Third-Party Plaintiffs,
                v.
15
     TERRA TALUS LLC, et al.,
16                   Third-Party Defendants.
17
     AND RELATED COUNTERCLAIMS
18
            The parties respectfully submit this joint request for an Order to Extend Certain
19
     Deadlines pursuant to LCR 16(b)(5). Since the Court’s August 29, 2018, order extending
20
     deadlines (Dkt. # 17), a third-party complaint has been filed, adding additional parties who have
21
     been served and have appeared. In addition, a mediation session occurred on October 24, 2018,
22

23   and the parties may propose an ADR process as a result.

24          Given these circumstances, all parties seek extension of the following deadlines:

25          Fed. R. Civ. P. 26(f) Conference


                                                                                     LAW OFFICES
     STIPULATED MOTION AND                                           HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER TO EXTEND CERTAIN DEADLINES - 1                                  999 THIRD AVENUE, SUITE 4400
                                                                            SEATTLE, WASHINGTON 98104
     (Case No.: 18-cv-00910 RSM)                                         TEL (206) 623-1700 FAX (206) 623-8717
 1            Current deadline:       October 31, 2018

 2            Requested deadline: November 21, 2018
 3            Initial Disclosures Pursuant to Fed. R. Civ. P. 26(a)(1)
 4
              Current deadline:       November 7, 2018
 5
              Requested deadline: December 5, 2018
 6
              Combined Joint Status Report and Discovery Plan as Required by Fed. R. Civ. P.
 7            26(f) and Local Civil Rule 26(f)

 8            Current deadline:       October 31, 20181

 9            Requested deadline: December 12, 2018
10
              DATED this 30th day of October, 2018.
11       SKELLENGER BENDER, P.S.                          HARRIGAN LEYH FARMER & THOMSEN LLP
12
         By: s/Terence J. Scanlan                 By: s/Arthur W. Harrigan, Jr.
13       By: s/Patricia A. Robert                 By: s/ Tyler L. Farmer
             Terence J. Scanlan, WSBA #19498      By: s/ Kristin E. Ballinger
14           Patricia A. Robért, WSBA # 46716        Arthur W. Harrigan, Jr. WSBA #1751
             1301 – 5th Avenue, Suite 3401           Tyler L. Farmer, WSBA #39912
15           Seattle, WA 98101-2605                  Kristin E. Ballinger, WSBA #28253
             Telephone: 206-623-6501                 999 Third Avenue, Suite 4400
16           Facsimile: 206-447-1973                 Seattle, WA 98104
             Email: tscanlan@skellengerbender.com    Phone: (206) 623-1700
17
             Email: probert@skellengerbender.com     Fax: (206) 623-8717
18                                                   Email: arthurh@harriganleyh.com
         Attorneys for the City of Issaquah          Email: tylerf@harriganleyh.com
19                                                   Email: kristinb@harriganleyh.com

20                                                        SAMINI COHEN SPANOS LLP

21                                                        By: s/ Cynthia M. Cohen
                                                               Cynthia M. Cohen, Admitted Pro Hac Vice
22                                                             333 S. Hope Street, 35th Floor
                                                               Los Angeles, CA 90071
23
                                                               Telephone: (213) 863-0080
24
     1
       A scrivener’s error set this deadline on the date of the Rule 26(f) conference instead of one week after the
25   initial disclosures are due, as is custom.


                                                                                             LAW OFFICES
     STIPULATED MOTION AND                                                   HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER TO EXTEND CERTAIN DEADLINES - 2                                          999 THIRD AVENUE, SUITE 4400
                                                                                    SEATTLE, WASHINGTON 98104
     (Case No.: 18-cv-00910 RSM)                                                 TEL (206) 623-1700 FAX (206) 623-8717
 1   FOSTER PEPPER PLLC                                 Fax: (2130 863-0751
                                                        Email: cynthiacohen@saminicohen.com
 2   By: s/Patrick Mullaney.
        Patrick Mullaney, WSBA #21982
 3      111 Third Avenue, Suite 3000                Attorneys for ORA Talus 90, LLC and Resmark
        Seattle, WA 98101                           Equity Partners, LLC
 4
        Telephone: 206-447-2815
 5      Facsimile: 206-749-2058
        Email: patrick.mullaney@foster.com
 6
     Attorneys for J.R. Hayes & Sons, Inc, Talus
 7   7 & 8, LLC, and Talus Management
     Services LLC
 8
     FORSBERG & UMLAUF, P.S.                        WILLIAMS, KASTNER & GIBBS PLLC
 9
     By: s/A. Grant Lingg                           By: s/Dean G. von Kallenbach
10
     By: s/Vicky L. Strada                          By: s/Theresa Rava
11        A. Grant Lingg, WSBA #24227                   Dean G. von Kallenbach, WSBA #12870
          Vicky L. Strada, WSBA #34559                  Theresa Rava, WSBA #53159
12        901 Fifth Avenue, Suite 1400                  601 Union Street, Suite 4100
          Telephone: 206-689-8500                       Seattle, WA 98101-2380
13        Email: glingg@foum.law                        Telephone: 206-628-6600
          Email: vstrada@foum.law                       Fax: 206-628-6611
14                                                      Email: dvonkallenbach@williamskastner.com
     Attorneys for Terra Associates, Inc.               Email: trava@williamskastner.com
15

16                                                  Attorneys for Element Residential Inc., Terra Talus,
                                                    LLC and Joshua Freed
17

18                                             ORDER

19         IT IS SO ORDERED this 1st day of November 2018.

20

21                                                 A
                                                   RICARDO S. MARTINEZ
22                                                 CHIEF UNITED STATES DISTRICT JUDGE
23

24   Presented by:
      SKELLENGER BENDER, P.S.                       HARRIGAN LEYH FARMER & THOMSEN LLP
25


                                                                                    LAW OFFICES
     STIPULATED MOTION AND                                          HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER TO EXTEND CERTAIN DEADLINES - 3                                 999 THIRD AVENUE, SUITE 4400
                                                                           SEATTLE, WASHINGTON 98104
     (Case No.: 18-cv-00910 RSM)                                        TEL (206) 623-1700 FAX (206) 623-8717
 1
     By: s/Terence J. Scanlan                 By: s/Arthur W. Harrigan, Jr.
 2   By: s/Patricia A. Robert                 By: s/ Tyler L. Farmer
         Terence J. Scanlan, WSBA #19498      By: s/ Kristin E. Ballinger
 3       Patricia A. Robért, WSBA # 46716        Arthur W. Harrigan, Jr. WSBA #1751
         1301 – 5th Avenue, Suite 3401           Tyler L. Farmer, WSBA #39912
 4
         Seattle, WA 98101-2605                  Kristin E. Ballinger, WSBA #28253
 5       Telephone: 206-623-6501                 999 Third Avenue, Suite 4400
         Facsimile: 206-447-1973                 Seattle, WA 98104
 6       Email: tscanlan@skellengerbender.com    Phone: (206) 623-1700
         Email: probert@skellengerbender.com     Fax: (206) 623-8717
 7                                               Email: arthurh@harriganleyh.com
     Attorneys for the City of Issaquah          Email: tylerf@harriganleyh.com
 8                                               Email: kristinb@harriganleyh.com
 9   FOSTER PEPPER PLLC                        SAMINI COHEN SPANOS LLP
10
     By: s/Patrick Mullaney.                   By: s/ Cynthia M. Cohen
11      Patrick Mullaney, WSBA #21982               Cynthia M. Cohen, Admitted Pro Hac Vice
        111 Third Avenue, Suite 3000                333 S. Hope Street, 35th Floor
12      Seattle, WA 98101                           Los Angeles, CA 90071
        Telephone: 206-447-2815                     Telephone: (213) 863-0080
13      Facsimile: 206-749-2058                     Fax: (2130 863-0751
        Email: patrick.mullaney@foster.com          Email: cynthiacohen@saminicohen.com
14
     Attorneys for J.R. Hayes & Sons, Inc, Talus Attorneys for ORA Talus 90, LLC and Resmark
15   7 & 8, LLC, and Talus Management            Equity Partners, LLC
16   Services LLC

17   FORSBERG & UMLAUF, P.S.                   WILLIAMS, KASTNER & GIBBS PLLC

18   By: s/A. Grant Lingg                      By: s/Dean G. von Kallenbach
     By: s/Vicky L. Strada                     By: s/Theresa Rava
19        A. Grant Lingg, WSBA #24227               Dean G. von Kallenbach, WSBA #12870
          Vicky L. Strada, WSBA #34559              Theresa Rava, WSBA #53159
20        901 Fifth Avenue, Suite 1400              601 Union Street, Suite 4100
          Telephone: 206-689-8500                   Seattle, WA 98101-2380
21
          Email: glingg@foum.law                    Telephone: 206-628-6600
22        Email: vstrada@foum.law                   Fax: 206-628-6611
                                                    Email: dvonkallenbach@williamskastner.com
23   Attorneys for Terra Associates, Inc.           Email: trava@williamskastner.com
                                               Attorneys for Element Residential Inc., Terra Talus,
24                                             LLC and Joshua Freed

25


                                                                               LAW OFFICES
     STIPULATED MOTION AND                                     HARRIGAN LEYH FARMER & THOMSEN LLP
     ORDER TO EXTEND CERTAIN DEADLINES - 4                            999 THIRD AVENUE, SUITE 4400
                                                                      SEATTLE, WASHINGTON 98104
     (Case No.: 18-cv-00910 RSM)                                   TEL (206) 623-1700 FAX (206) 623-8717
